Mr. Presiding Justice McBride delivered the opinion of the court. 3. Landlord and tenant, § 325a*—instruction as compromise of claim for rent. An instruction in an action for rent, as to a compromise of the tenant’s claim for dapage for nonrepair, held not prejudicial where the jury found against such claim. 4. Trial, § 45*—calling attention of jury to inconsistency of general verdict and special findings. A statement made by the trial judge to the jury that: “There seems to be a variance between the special finding and general verdict; they are not consistent. Are you satisfied with this verdict? If not, you may retire with the officer to your room to further consider the same,” held not to call attention to any particular finding.